









STOCK REPURCHASE AGREEMENT


This Stock Repurchase Agreement (this “Agreement”) is made this 30th day of
April, 2018, between Graco Inc., a Minnesota corporation (“Purchaser”), and
Patrick J. McHale (“Seller”).
1.    Sale of Shares. Upon the terms set forth in this Agreement, on the date
hereof, Seller hereby sells, assigns, and transfers to Purchaser, and Purchaser
hereby purchases from Seller, 650,770 shares of common stock of Purchaser owned
by Seller (the “Shares”). The purchase price being paid by Purchaser to Seller
for each of the Shares shall be $43.33, representing 97% of the closing price of
Purchaser’s common stock on the trading day preceding the date hereof, or an
aggregate purchase price of $28,197,864.10.
2.    Settlement. On the date of sale of the Shares as set forth above, (a)
Purchaser shall pay the aggregate purchase price for all of the Shares purchased
and sold hereunder by wire transfer to Seller, and (b) Seller shall take any and
all actions necessary or appropriate to direct the transfer agent of Purchaser’s
common stock to transfer the Shares from Seller’s account to Purchaser’s
account.
3.    Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser as follows:
(a)    Ownership of the Shares. Seller owns all of the Shares, free and clear of
any liens, pledges, encumbrances, charges, agreements, restrictions, or claims
of any kind. No person or entity has asserted any claim or commenced or
threatened any litigation concerning Seller’s title to the Shares. Seller has
the legal right, power, and authority to transfer, assign, and deliver the
Shares as provided in this Agreement.
(b)    No Violation. The execution, delivery, and performance of this Agreement
by Seller will not result in a breach or violation of, or constitute a default
by Seller under, any agreement, instrument, or order to which Seller is a party
or by which Seller is bound.
4.    Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants to Seller as follows:
(a)    Execution and Authorization. Purchaser has the corporate power and
authority to enter into and to perform this Agreement. The execution and
delivery of this Agreement and consummation of the transactions contemplated
hereby have been duly authorized by all requisite corporate action on the part
of Purchaser.
(b)    No Violation. The execution, delivery, and performance of this Agreement
by Purchaser will not result in a breach or violation of, or constitute a
default by Purchaser under, any agreement, instrument, or order to which
Purchaser is a party or by which Purchaser is bound.
5.    Miscellaneous.
(a)    Entire Agreement; Amendments. This Agreement represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof.





--------------------------------------------------------------------------------





This Agreement may be amended, supplemented, or changed, and any provision
hereof may be waived, only by a written instrument executed by Seller and
Purchaser.
(b)    Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their successors and assigns.
(c)    Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Minnesota.
(d)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original.




GRACO INC.    
Patrick J. McHale
 
 
By: /s/ Christian Rothe 
/s/ Patrick J. McHale    
 Christian Rothe
 
  Its: Chief Financial Officer and Treasurer    
 





    









